THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


            MicroClean Technology, Inc., Respondent,

            v.

            Envirofix, Inc., Petitioner.

            Appellate Case No. 2013-001706



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                        Appeal From Beaufort County 

                     Marvin H. Dukes, III, Master-in-Equity 



                             Opinion No. 27526 

                  Heard March 18, 2015 – Filed June 10, 2015 



                        REVERSED AND REMANDED


            Trudy Hartzog Robertson and Robert Ernest Sumner, IV,
            both of Moore & Van Allen, PLLC, of Charleston, for
            Petitioner.

            Terry A. Finger, of Finger & Fraser, PA of Hilton Head
            Island, for Respondent.


PER CURIAM: We granted certiorari to review the court of appeals' opinion in
MicroClean Technology, Inc. v. EnviroFix, Inc., 404 S.C. 207, 744 S.E.2d 210 (Ct.
App. 2013). Petitioner argues the court of appeals erred in: (1) reversing the
master-in-equity's (the Master) finding that Petitioner provided proper notice of
termination of a license agreement; and (2) reversing and remanding Petitioner's
claim and delivery action based on the Master's finding that the parties intended a
security deposit serve as liquidated damages.

       We reverse pursuant to Rule 220(b)(1), SCACR, and the following
authority: Butler Contracting, Inc. v. Court Street, L.L.C., 369 S.C. 121, 127, 631
S.E.2d 252, 255–56 (2006) ("[T]he trial court's findings of fact will not be
disturbed on appeal unless wholly unsupported by the evidence or unless it clearly
appears the findings were influenced or controlled by an error of law."). We
therefore remand to the Master to reinstate his order.

      Further, we hereby direct the court of appeals to depublish its opinion and
assign the matter an unpublished opinion number. The above opinion shall no
longer have any precedential effect.

REVERSED AND REMANDED.



TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.